 SAMBO'S NORTH DIVISION STORE565Sambo'sNorth Division Store No.144 andHotel,Motel and Restaurant Employees Union Local No.400, Hotel and Restaurant Employees and Bartend-ers InternationalUnion,AFL-CIO,Petitioner.Case 19-RC-7720March 31, 1976DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a. three-member panel has considered objections to an elec-tion held on November 21, 1975,' and the RegionalDirector'sReport recommending disposition ofsame? The Board has reviewed the record in light ofthe exceptions and brief and hereby adopts the Re-gional Director's findings and recommendations.Unlike our dissenting colleague, we find no abuseof discretion in the Regional Director's handling ofthismatter. Neither in his refusal to extend the timefor submitting, as requested by the Region, thenames of the Employer's supporting witnesses to itsobjections, together with a summary of their antici-pated testimony and any applicable documentary ev-idence, nor in his failure subsequently to considerevidence untimely submitted did the Regional Direc-tor deny due process to the Employer or misuse thepowers delegated to him by the Board.The dissent conveniently overlooks the fact that,when filed, the Employer's objections were not ac-companied by any evidence or supporting materialsof any kind, despite the objecting party's burden thento furnish evidence sufficient to establisha prima fa-ciecase. Surely, the Region's requiring less, i.e.,names and"leads" to enable it to commence its in-vestigation rather than full statements or pre-sentment of the witnesses in person, was not toomuch to ask the Employer to submit in the addition-al time granted it. At the least the Employer musthave known, at the time of filing, the identity of itssupporting witnesses and must have had some idea ofwhat they would say: else upon what grounds werethe objections based, especially the first six whichspecify the kinds of objectionable conduct allegedly'The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election.The tallywas: 19 for,and 7 against,the Petitioner;there were 3 challenged ballots, an insufficient number to affect the results.2 Pertinent portions of the RegionalDirector's Report are attached heretoas the appendix.committed by Petitioner? Since that was all that wasbeing required of the Employer in the Region's de-mand, and inasmuch as it was reasonable for the Re-gion to assume that the Employer already had suchinformation in its possession, we are at a loss tounderstand why the time limitation set by the Regionfor receipt of the requested matter imposed any un-due or onerous burden on the Employer or its coun-sel, or one which could be said to be unfair to expectthat party to meet. Yet the Employer made no at-tempt to comply with the request in the time allotted;nor did it even try to deal therein with its substancein the slightest way. In such circumstances, we findthat the Employer had ample time to come forwardwith the information in the limited form that wassought.We further find, therefore, that the RegionalDirector acted properly in issuing his report and rec-ommendation on the objections to the election hereinwithout granting additional time for the Employer tosubmit its evidence, and in not considering theEmployer's affidavits which were untimely submit-ted.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Hotel and Restaurant Em-ployees Union Local No. 400, Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO, and that, pursuant to Section 9(a) of theNational Labor Relations Act, as amended, said la-bor organization is the exclusive representative of allthe employees in the following appropriate unit forthe purpose of collective bargaining with respect torates of pay, wages, hours of employment, or otherterms and conditions of employment:All employees employed by the Employer atits location at 3524 North Division, Spokane,Washington, excluding all office clerical em-ployees,. professional employees, confidentialemployees, manager, assistant managers and allother supervisors as defined in the Act.MEMBER WALTHER,dissenting:Contrary to my colleagues, I find that the RegionalDirector abused his discretion by overruling ,theEmployer's objections without having considered thesupporting evidence submitted by the Employer.The election was conducted on November 21,1975. On December 1, the Employer timely filed andduly served on Petitioner objections to conduct af-fecting the results of the election. The objections con-tained,inter alia,serious allegations that Petitionermade threats of physical harm to eligible voters, toldcertain employees they could not vote because they223 NLRB No. 81 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad not signed-authorizationcards, and told employ-ees that thosewho hadsigned authorization cardswere requiredto vote forPetitioner.On December1the RegionalDirector mailed tothe Employera letter which set December 8 as thedeadline for submissionto theRegionalDirector ofevidence in supportoftheobjections.TheEmployer's attorneystates thathe receivedthis letterin the afternoonof December 4. By letter of thatsame date,and postmarked December 5, theEmployer's attorneyinformed the RegionalDirectorthat he would meet with certain employees in therestaurant and prepare affidavitsin support of theobjections,but that he could not doso until Decem-ber 15 because of intervening commitmentswith theSecurities and Exchange Commission and a hearingbefore this Board scheduledfor Thursday, December11,whichhe estimated would last 2days.TheEmployer's attorney promisedto supply theevidencerequestedby theRegional Directorby Tuesday, De-cember 16.3He did so.The RegionalDirector received thisletter on De-cember 8.Without furthernotice tothe Employer oritsAttorney,the RegionalDirector overruled the ob-jectionson December 12. Hisrationalewas that hehad not requested affidavits,but rathera list of thewitnesses and a summaryof their testimony. The Re-gional Directoralso found that 17 days-the periodfrom the date of the election until December 8-wasample time in which tosubmit therequested evi-dence.Further,theRegionalDirector found faultwith the Employer's attorneyfor not havingcontact-ed theRegion in advanceof the December 8 dead-line to seek an extension of time inwhich to submitevidence.In supportof hisdecision,the Regional Di-rector citesMohawk Bedding Corp.,178 NLRB 432(1969), andPSIDivisionofWarner Electric Brakeand Clutch,194 NLRB 499 (1971). Thisrationale isnot persuasive.The Employer's attorneywas not madeaware ofthe December 8 deadline until latein the day of De-cember 4. He respondedpromptly,requesting an ex-tension of time,for reasonswhich are quite under-standableto lawyerspracticing under thepress oftime.Furthermore,since the Regional Director choseto impose the deadlineby mail and to eschew othermodes of communications, I think itunreasonable ofthe RegionalDirector to overrule the objections be-cause the request for an extensionwas made by re-turnmail.Nor do I findmerit in the RegionalDirector's complaintthat the attorney wished to sub-mit affidavits.Such things are, afterall, simply oneformof a "summaryof a witnesses'testimony,"which has customarilybeen accepted by the Board.In its simplest terms then,the resulthere, if theRegional Director's decision is adopted, is that anelection conducted by this Board, which could havebeen seriously disrupted under applicable Board pol-icies if the substance of the objections is proven, willnevertheless receive the imprimatur of this Board'sapproval because the Regional Director refused anextension of only 4 days for the submission of evi-dence. I find no good reason to subscribe to this sortof "for want of a nail" philosophy.Finally, I note that the cases cited by the RegionalDirector clearly do not support his recommendationin this case. InMohawk Bedding Corp.,178 NLRB432, the Board overruled the objections where, de-spite two requests by the Regional Director, the em-ployer refused to specify when if ever it would sub-mit evidence in support of its objections.InPSI,supra,the Board overruled the petitioner's objectionsbecause of its failure to submit supporting evidence,despite petitioner's plea that its agent was ill at thetime, because the petitioner never contacted the Re-gion, prior to the expiration of the deadline, in orderto request an extension of time. Neither of those situ-ations is apposite here.Accordingly, I would remand this case to the Re-gional Director and direct him to complete the inves-tigationof the Employer's objections.3 In his exceptions,the Employer's attorney adds that the United Airlinesstrikemade it more difficult than normal for him to reach the Employer'sSpokane,Washington,store(the site of the election)from the Employer'scorporate headquarters in Santa Barbara, California.APPENDIXTHE OBJECTIONSThe Employer's objections are as follows:1.PetitionerLocal 400 interfered with the conductof the election by materially misrepresenting the ap-plicability of its contracts of other companies and, inaddition, misrepresented the applicability of the clas-sificationsin those contracts and other provisions ata time whenthe Employer had no opportunity torespond.2.Petitioner Local 400 interfered with the rightsof employees in their free choice in the election bystating that certain classifications of employees couldnot vote because those employees had not signedunionauthorization cards.3.Petitioner Local 400 further created the impres-sion that only those who signed cards were allowedto vote, and that when they signed cards, they wererequired to vote for the Petitioner.4.The election was unfair and the free choice ofthe employees interfered with due to threats of physi- SAMBO'S NORTH DIVISION STORE567cal harm against employees who had stated a prefer-ence for no union. Said threats were directed to thosewho claimed to have not signed union authorizationcards,as well as those indicating a preference for nounion.5.Petitioner Local 400 interfered with the electionby falsely accusing the Employer's letters to employ-ees asbeing totally untrue at a time when the Em-ployer had no opportunity to respond.6.Petitioner Local 400 interfered with the electionby materiallymisrepresentingthe employees and theunion's rights to challenge alleged Employer wrong-doing at a time when the Employer had no opportu-nity to respond.7.Petitioner Local 400 and others interfered with,restrained, and coerced the employees in the exerciseof their rights.THE INVESTIGATIONBecausethe Employer's objections were not ac-companied by evidence to support them, a letter wassentby the Region to the Employer on December 1,1975, which read as follows:Your objections to the election conducted inthe above-captionedcasewere received by thisoffice on December 1, 1975, and have been as-signed to the undersigned for preliminary inves-tigation. If you have not already done so, it isnecessary that timely service of your objectionsalso be made upon the other parties to this case.If your objections were not accompanied byprima facieevidence in support thereof, such evi-dence must be submitted either at the time offiling or forthwith upon the request 'of the Re-gion.On behalf of the Regional Director, the un-dersigned is requesting that you submit forth-with all documentary evidence in your posses-sion, and a list of the names and addresses of allwitnesseswhom you expect to substantiate theallegationsset forth in your objections togetherwith a concise summary of their anticipated tes-timony. The summary should be specific as tothe date, time and locations of the actions andincidents you alleged to be objectionable, thenames of allindividuals who were present whenthe allegedmisconduct took place, and thenames of the persons who perpetrated the con-duct you allege to be objectionable.Absent receipt by this office of the requestedevidence by the close of business December 8,1975, the undersigned will be constrained to rec-ommend to the Regional Director that a reporton your objections, based upon the evidence be-fore us at that time, issue immediately.On December 8, 1975, the Region received a letterfrom the Employer, dated December 4, 1975, andpostmarked December 5, 1975, which read as fol-lows:Thank you for your letter of December 1,1975, regarding the evidence in support of theobjections-recently filed in the above-captionedmatter.Itwill be necessary for me to meet with cer-tain employees in the restaurant in order that Ican prepare affidavits for your consideration ofour objections.Because of.prior commitments with the Secu-ritiesand Exchange Commission early nextweek and a National Labor Relations Boardhearing on Thursday, December 11, which maylast two days, I will be unable to be in SpokaneuntilMonday, December 15. I should completemy gathering of evidence from the employeesand will mail to you our evidence on Tuesday,December 16, 1975.The National Labor RelationsBoard Internal In-structions and Guidelines for Representation Pro-ceedings [N.L.R.B. Casehandling Manual, Part II],Section 11392.5, controls the manner in which objec-tions are to be investigated:Duty to Furnish Evidence:It is incumbent uponthe party filing objections to do so by the closeof business on the fifth working day followingthe close of the election, and to furnish evidencesufficient to providea prima faciecase in sup-port thereof before the Region is required to in-vestigate the objections. In addition to identify-ing the nature of the misconduct on which theobjections are based, the party filing objectionsis required to submit evidence in support thereofat the time the objections are filed orforthwithupon request from the Regional Director. Thisshould include a list of thewitnessesand a briefdescription of the testimony of each. An object-ing party normally should not be permitted to"piecemeal" the submission of evidence butshould be required to disclose promptly all theevidence in support of his objection. Absent thepromptreceipt of evidence, the Regional Direc-tor should overrule the objections.InMohawk Bedding Corp.,178NLRB 432, theBoard held that the Regional Director is entitled tosome discretion in deciding whether supporting evi-dence has been submitted forthwith. The Board inMohawkupheld the Regional Director's decision to.close the case and issue a report on the employer's 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDobjection,when, approximately 20 days after theelection, the employer had not yet provided any evi-dence, and could not even specify when it would beable to furnish such. InPSI Division of Warner Elec-tric Brake and Clutch,194 NLRB 499, the Board fur-ther found that the Regional Director had notabused his discretion in setting a deadline of 15 daysafter the election for filing supporting evidence toobjections.The objecting union'sclaimthat theyneeded more time because their business agent wasillwas not persuasive.In the presentcase,a deadline of 17 days after theelection was set for filing evidence, and was not met.On the last day of the deadline, the Employer askedfor an additional 8 days to gather and send in affida-vitsfrom witnesses.The Employer offered none ofthe types of evidence requested-a witness list, docu-ments and summariesof testimony. Rather, the Em-ployer wanted an extension to gather affidavits-something that the Region clearly did not ask for.The 17 days provided the Employer ample time tosubmit the types of evidence requested in theRegion's letter, but none was forthcoming. The Em-ployer could have also contacted the Region in ad-vance of the deadline to seek an extension, but didnot do so, its letter arriving only on the last day.These facts lead me to conclude that a reasonabletime has passed for submitting supporting evidence,and that there are no persuasive reasons for an exten-sion of time to be given. In light of the facts that noevidence has been presented at this time, I according-ly recommend that the Employer's Objections 1through 7 be overruled.RECOMMENDATIONFor the reasons set forth above, it is recommendedthat the objections be overruled in their entirety andthat a Certification of Representative be issued.As provided in Section 102.69(c) of the Board'sRules and Regulations, Series 8, as amended, eitherparty may within 10 days from the date of issuanceof this report file with the Board in Washington, D.C., eight (8) copies of exceptions to such report withsupporting brief if desired. Copies of such exceptionsmust be duly served upon the other party and uponthe Regional Director for Region 19.'Dated at Seattle,Washington this 12th day De-cember 1975./s/ Charles M. Henderson, Regional Director,Region 19'Exceptions must be received in Washington,D.C., byDecember 26,1975.